COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Interest of S.K.J.K. and O.D.K.,         §               No. 08-18-00111-CV
  Children.
                                                  §                 Appeal from the
                        Appellants.
                                                  §                388th District Court

                                                  §             of El Paso County, Texas

                                                  §               (TC# 2008CM7237)

                                            ORDER

       Pending before the Court is a motion to withdraw filed by Appellant’s attorney, David

Hilles. Appellant has not filed an objection or otherwise responded to the motion. The motion is

GRANTED. The Court requests that Appellant notify the Court immediately if he retains appellate

counsel. Additionally, Appellant’s motion for an extension of time in which to file his brief is

GRANTED. Appellant’s brief is due to be filed on January 4, 2019. Appellee’s motion to dismiss

the appeal for want of prosecution is DENIED. The Court will, however, reconsider whether the

appeal should be dismissed if Appellant fails to timely file the brief or an extension motion.

       IT IS SO ORDERED this 5th day of December, 2018.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.